In an action to reeovet damages for personal injury sustained by a pedestrian who was struck by ah automobile owned and operated by the defendant Lee, but which, at the time of the accident, carried expired “ dealer’s plates” which the said Lee, as the purchaser of said vehicle, had borrowed from the defendant S. M. Rose Corp1., as seller, the plaintiff appeals from a judgment of the Supreme Court, Kings County, entered January 26, 1962 upon the court’s oral decision after a nonjury trial, which dismissed the amended complaint as against the defendant SÍ M. Rose Corp. at the end of the plaintiff’s case. The other defendants were not served with process and did not *1001appear. Judgment affirmed, with costs. In our opinion, the record clearly supports the Trial Justice’s conclusion that plaintiff was guilty of contributory negligence as a matter of law. Our affirmance is based on that ground. Accordingly, we do not deem it necessary to pass upon the question whether the defendant S. M. Rose Corp., by reason of the use of its dealer’s license plates (which had expired before the accident), was estopped to deny ownership of the motor vehicle involved. Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.